Citation Nr: 1758696	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-33 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease with hypertensive heart disease.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for bilateral cataracts.

4.  Entitlement to an initial compensable rating for erectile dysfunction.

5.  Entitlement to an initial compensable rating for hypertension.

6.  Entitlement to a compensable rating for bilateral hearing loss.

7.  Entitlement to service connection for rhinitis, claimed as due to exposure to herbicides.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

9.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

10.  Entitlement to service connection for low back pain.

11.  Entitlement to service connection for bilateral foot fungus.

12.  Entitlement to service connection for bilateral toenail fungus.

13.  Entitlement to service connection for prostatitis (previously claimed as benign prostatic hyperplasia and enlarged prostate).

14.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2011 and June 2012 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

In a November 2017 statement, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal in its entirety.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal have been met with regard to all issues.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted a signed statement to VA in November 2017 asserting: "I would like to request a 'withdrawal' of my pending appeal for the following conditions ...."  The Veteran then identified the issues featuring ischemic heart disease, PTSD, bilateral cataracts, erectile dysfunction, hypertension, hearing loss, allergic rhinitis, peripheral neuropathy of the bilateral upper and lower extremities, low back pain, bilateral toenail/foot fungus, prostatitis, and individual unemployability.  The Board finds that the Veteran's intention to withdraw all claims on appeal is clear and unambiguous.

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal as to all of its issues.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The claim of entitlement to a higher initial rating for ischemic heart disease with hypertensive heart disease is dismissed.

The claim of entitlement to a higher initial rating for PTSD is dismissed.

The claim of entitlement to a higher initial rating for bilateral cataracts is dismissed.

The claim of entitlement to a higher initial rating for erectile dysfunction is dismissed.

The claim of entitlement to a higher initial rating for hypertension is dismissed.

The claim of entitlement to a higher initial rating for bilateral hearing loss is dismissed.

The claim of entitlement to service connection for rhinitis is dismissed.

The claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is dismissed.

The claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is dismissed.

The claim of entitlement to service connection for low back pain is dismissed.

The claim of entitlement to service connection for bilateral foot fungus is dismissed.

The claim of entitlement to service connection for bilateral toenail fungus is dismissed.

The claim of entitlement to service connection for prostatitis is dismissed.

The claim of entitlement to TDIU is dismissed.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


